Title: From Thomas Jefferson to Jacob Wagner, 1 July 1806
From: Jefferson, Thomas
To: Wagner, Jacob


                        
                            
                                1 July 1806
                            
                        
                        Omissions in mr Wagner’s list.
                        dated March 1st.
                  
                     
                        
                           
                              Mar. 7
                           
                           
                           
                              Daniel Coffin of Mass: Collector and Inspector at Nantucket v. decd
                        
                        
                           11.
                           
                           Edwd. Carrington of R.I. Consul at Canton
                        
                        
                           
                           
                           
                              James M. Henry of Virga Agent at Jamaica v. Savage. not to be renominated
                        
                        
                           13:
                           
                           John B. Scott of Virga Colo. Commandant of Louisa.
                        
                        
                           May 13.
                           {
                           John B.C. Lucas of Pensva
                           }
                           Comrs. of land titles in the tery. of Louisa.
                        
                        
                           President alone appoints
                           Clement B. Penrose of Pensva.
                        
                        
                           Benjamin Sebastian of Kentucky. Comrs. of land titles in E. distr. of Orleans
                        
                        
                           James Tremble of Tennissee
                           }
                           Comrs. of land titles in W. distr. Orleans
                        
                        
                           
                           Francis Vacher of N.J.
                        
                        
                           
                           
                           
                              Peter A. Schenck
                           
                        
                        
                           
                              May 16.
                           
                           
                           
                              Thomas Fenwick of Washn. county Col. just. peace for sd county
                        
                        
                           June 3.
                           
                           
                              Robert Brent Mayor of Washn.
                        
                        
                           July 1.
                           
                           Joshua Lewis of Kentucky a Comr. in E. distr. Orleans
                        
                     
                  
                        
                        The above commissions appear by my list to have been signed, & they are not in mr Wagner’s list. will he
                            be so good as to examine & correct either his list, or mine
                    